DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipates the claims of the instant application.

Patent No.  10,742,924
Application No. 16/987,859
Claim1 recites a system for bidirectional frame ordering, the system comprising: one or more physical processors configured by machine-readable instructions to:



associate one or more positions in the source sequence with one or more playback directions based on a user setting the one or more playback directions, the playback directions including a forward playback direction and a reverse playback direction, wherein associating the one or more positions in the source sequence with the one or more playback directions includes associating a first position in the source sequence with the reverse playback direction based on the user setting the reverse playback direction for the first position in the source sequence and associating a second position in the source sequence with the forward playback direction based on the user 
order the video frames in a playback sequence based on the one or more playback directions, the playback sequence characterizing a playback order in which one or more of the video frames in the playback sequence are displayed during playback, wherein ordering of the video frames in the playback sequence based on the reverse playback direction for the first position in the source sequence and the forward playback direction for the second position in the source sequence results in the playback sequence including the video frames between the first position and the second position in the source sequence ordered in reverse order followed by the video frames from the second position ordered in forward order; 

and generate a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.

one or more physical processors configured by machine-readable
instructions to:


associate multiple positions in the source sequence with different playback directions based on a user setting the playback directions, the playback directions including a forward playback direction and a reverse
playback direction,  wherein a first position in  the source  sequence is associated with the reverse  playback direction based on the user setting the reverse playback direction for the first position in the source sequence and a
second position in the source sequence is associated with the forward playback 
direction based on the user setting the forward playback direction for the second position in the source sequence, the second position preceding the first position in the 




determine ordering of the video frames in a playback sequence based on the association 
of the multiple positions in the source sequence with the different playback directions, the playback sequence characterizing a playback order in which one or more of the video frames of the video are displayed during playback, wherein determination of the ordering of the video frames in the playback sequence based on the reverse playback direction for the
first position in the source sequence and the forward playback direction for the second 
position in the source sequence results in the playback sequence including reverse
playback  of the video frames between the first position and the second position followed by forward playback of the video 

and generate a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.

Claim2 recites the system of claim 1, wherein the source sequence characterizes a source
order corresponding to a capture sequence of the video frames.
Claim3 recites the system of claim 1, wherein ordering the video frames in the playback sequence includes designating one of the video frames in the source sequence as a first video frame in the playback sequence and designating one of the video frames in the source sequence as a last video frame in the playback sequence.
Claim3 recites the system of claim 1, wherein determination of the ordering of the video
frames in the playback sequence includes designating one of the video frames in
the source sequence as a first video frame in the playback sequence and designating 
one of the video frames in the source sequence as a last video frame in the playback sequence

Claim4 recites the system of claim 1, wherein determination of the ordering of the video
frames in the playback sequence includes excluding one or more of the video frames of the video from the playback sequence.
Claim5 recites the system of claim 1, wherein ordering the video frames in the playback sequence includes designating one or more of the video frames in the source sequence in one or more playback positions in the playback sequence
Claim5 recites the system of claim 1, wherein determination of the ordering of the video
frames in the playback sequence includes designating one or more of the video
frames of the video in one or more playback positions in the playback sequence.
Claim6 recites the system of claim 1, wherein the new video is generated further based on one or more playback speeds for one or more of the video frames in the playback sequence.
Claim6 recites the system of claim 1, wherein the new video is generated further based on
one or more playback speeds for one or more of the video frames in the playback sequence.
Claim7 recites the system of claim 6, wherein one or more playback positions in the playback sequence are identified for inclusion in the new video based on the one or more playback speeds.
Claim7 recites the system of claim 6, wherein one or more playback positions in the
playback sequence are identified for inclusion in the new video based on the one or more playback speeds.

Claim8 recites the system of claim 6, wherein the new video includes an interpolated video
frame, the interpolated video frame determined based on at least two of the video frames.
Claim9 recites the system of claim 1, wherein one or more of the video frames are modified to include motion blur.
Claim9 recites the system of claim 1, wherein one or more of the video frames are modified to include motion blur.
Claim10 recites a method for bidirectional frame ordering, the method performed by a computing system including one or more processors, the method comprising: accessing, by the computing system, electronic information stored in a storage medium, the electronic information defining visual content within video frames of a video for playback, the video frames ordered in a source sequence; 
associating, by the computing system, one or more positions in the source sequence with one or more playback directions based on a user setting the one or more playback 
ordering, by the computing system, the video frames in a playback sequence based on the one or more playback directions, the playback sequence characterizing a playback order in which one or more of the video 
 ordered in forward order; 

and generating, by the computing system, a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.

accessing, by the computing system, a video, the video including video frames ordered in a source sequence, different positions within the source sequence corresponding to different ones of the video frames;

associating, by the computing system, multiple positions in the source sequence with different playback directions based on a user setting the playback directions, the 



determining, by the computing system, ordering of the video frames in a playback sequence based on the association of the multiple positions in the source sequence with the different playback directions, the 
reverse playback of the video frames
between the first position and the second 
position followed by forward playback of the video frames from the second position; 
and generating, by the computing system, a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.

Claim11 recites The method of claim 10, wherein the source sequence characterizes a source order corresponding to a capture sequence of the video frames.
Claim12 recites the method of claim 10, wherein ordering the video frames in the playback sequence includes designating one of the video frames in the source sequence as a first video frame in the playback sequence and designating one of the video frames in the source sequence as a last video frame in the playback sequence.
Claim12 recites the method of claim 10, wherein determining the ordering of the video frames in the playback sequence includes designating one of the video frames in the source sequence as a first video frame in the playback sequence and designating one of the video frames in the source sequence as a last video frame in the playback sequence.
 Claim13 recites the method of claim 10, wherein ordering the video frames in the playback sequence includes excluding one or more of the video frames in the source sequence from the playback sequence.
Claim13 recites the method of claim 10, wherein determining the ordering of the video frames in the playback sequence includes excluding one or more of the video
frames of the video from the playback sequence.
Claim14 recites the method of claim 10, wherein ordering the video frames in the playback sequence includes designating one 


Claim15 recites the method of claim 10, wherein the new video is generated further based on one or more playback speeds for one or more of the video frames in the playback sequence.
Claim16 recites the method of claim 15, wherein one or more playback positions in the playback sequence are identified for inclusion in the new video based on the one or more playback speeds.
Claim16 recites The method of claim 15, wherein one or more playback positions in the playback sequence are identified for inclusion in the new video based on the one or more playback speeds.
Claim17 recites the method of claim 15, wherein the new video includes an interpolated video frame, the interpolated video frame determined based on at least two of the video frames.
Claim17 recites the method of claim 15, wherein the new video includes an interpolated video frame, the interpolated video frame determined based on at least two of the video frames.
Claim18 recites the method of claim 10, wherein one or more of the video frames are modified to include motion blur.
Claim18 recites the method of claim 10, wherein one or more of the video frames are modified to include motion blur.

one or more physical processors configured by machine-readable instructions to: access electronic information stored in a storage medium, the electronic information defining visual content within video frames of a video for playback, the video frames ordered in a source sequence; 
associate one or more positions in the source sequence with one or more playback directions based on a user setting the one or more playback directions, the playback directions including a forward playback direction and a reverse playback direction, wherein associating the one or more positions in the source sequence with the one or more playback directions includes associating a first position in the source sequence with the reverse playback direction based on the user setting the reverse playback direction for the first position in the 
order the video frames in a playback sequence based on the one or more playback directions, the playback sequence characterizing a playback order in which one or more of the video frames in the playback sequence are displayed during playback, wherein ordering of the video frames in the playback sequence based on the reverse playback direction for the first position in the source sequence and the forward playback direction for the second position in the source sequence results in the playback sequence including the video frames between the first position and the second position in the source sequence ordered in 



and generate a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.

one or more physical processors configured by machine-readable instructions to: access a video, the video including video frames ordered in a source sequence, different positions within the source sequence corresponding to different ones of the video frames;
associate multiple positions in the source sequence with different playback directions based on a user setting the playback 
directions, the playback directions including a forward playback direction and a reverse
playback direction, wherein a first position in the source sequence is associated with the reverse playback direction based on the user setting the reverse playback direction for the first position in the source sequence and a
second position in the source sequence is associated with the forward playback direction based on the user setting the 



determine ordering of the video frames in a playback sequence based on the association of the multiple positions in the source sequence with the different playback directions, the playback sequence
 characterizing a playback order in which one or more of the video frames of the video are
displayed during playback, wherein determination of the ordering of the video
frames in the playback sequence based on the reverse playback direction for the
first position in the source sequence and the forward playback direction for the second position in the source sequence results in the playback sequence including reverse 
playback sequence and designating one of the video frames in the source sequence as a last video frame in the playback sequence; 
and generate a new video based on the ordering of the video frames in the playback sequence, the new video generated to include the video frames within the playback sequence, the video frames ordered within the new video in accordance with the ordering of the video frames in the playback sequence.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        69